Notice of Pre-AIA  or AIA  Status

The Corrected Notice of Allowability has been issued to include a PTO-892 to list cited references in the reasons for allowance. No other changes has been made.
The present application has been examined under the pre-AIA  first to invent provisions. 
In view of the Terminal Disclaimer filed November 20, 2020 all previously set forth rejections have been withdrawn by the Examiner.  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: no prior art was found to teach or fairly suggest the invention as set forth in the claims. While Bonin et al. US 5,258,216, Altman et al. US 2007/0021023 A1 and Kobayashi et al. US 5,401,793 are believed to be the closest prior art, the art fails to teach or suggest the limitation that the protective garment includes a heat reactive material comprising a polymer resin-expandable graphite mixture as required by independent claim 1.  

Claims 1 -13 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786